DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: “master valve.” in claim 3, line 10 should read --master valve;--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 9, recites the limitation “a float”. It is unclear whether the float in line 9 is the same as or different from that previously recited in line 3. For examination purposes, “a float” in line 9 is interpreted to claim a different float than the float recited in line 3.
The claims are examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Figeroid (US 5067180).
Regarding claim 1, Figeroid discloses a toilet flushing system comprising a receiver (10) into which flush water is received through a fill valve (120); 
a float (95, 100) operating within a float chamber (chamber of 15) that is fluidly connected to said receiver (via 115) to open and close said fill valve according to the water level in said receiver (95, 100 open and close 120); and 
a displacer (110) operating inside said receiver to displace any required fraction of water from said receiver into a bowl (5) relative to the movement of said displacer (operation of 110 displaces water such that water from 10 flows into 5).
Regarding claim 2, as best understood, Figeroid discloses a toilet flushing system comprising a receiver (10) into which flush water is received through a fill valve (120); 
a float (95, 100) operating within a float chamber (chamber of 15) that is fluidly connected to said receiver (via 115) to open and close said fill valve according to water level in said receiver (95, 100 open and close 120); 
a displacer (110) operating inside said receiver to displace any required fraction of water from said receiver into a bowl (5) relative to the movement of said displacer (operation of 110 displaces water such that water from 10 flows into 5); 
a master valve (14) connected upstream and in series to said fill valve (via 85); and 
a float (12) operating in a leak chamber (chamber of 10) into which leak water is collected to open or close said master valve (via 12).
Regarding claim 3, Figeroid discloses a toilet flushing system comprising a receiver (10) into which flush water is received through a fill valve (120); 
a float (95, 100) operating inside a float chamber (chamber of 15) that is fluidly connected to said receiver (via 115) to open and close said fill valve according to the water level in said receiver (95, 100 open and close 120); 
a displacer (110) operating inside said receiver to displace any required fraction of water from said receiver into a bowl (5) relative to the movement of said displacer (operation of 110 displaces water such that water from 10 flows into 5); 
a master valve (14) connected upstream and in series to said fill valve (via 85); and 
a master float (12) operating in a leak chamber (chamber of 10) into which leak water is collected to open or close said master valve (via 12), and 
an alert-reset bar (13) attached to said master float raises up to alert the closing of said master valve (14 is closed when 13 is raised) and open said master valve upon activation by user (when 110 is opened by the user, 14 will open to fill 10).
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Asada (US 7325258) is directed to the state of the art as disclosing a flush toilet including a jet tank water supply valve (36), a rim drain valve (12), and a jet drain valve (14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754